IN THE  
              UNITED STATES COURT OF APPEALS 
                 FOR THE SEVENTH CIRCUIT 
                       ________________________ 
 
No. 07–3402 
 
MAV MIRFASIHI, individually and on behalf of all others 
  similarly situated, 
                                                     Plaintiff‐Appellee, 
 
               v. 
 
FLEET MORTGAGE CORPORATION, 
                                                   Defendant‐Appellee. 
                                                                         
APPEAL OF: ANGELA PERRY and MICHAEL E. GREEN, 
                                                  Objectors‐Appellants. 
                     _________________________ 
 
            Appeal from the United States District Court 
       for the Northern District of Illinois, Eastern Division. 
          No. 01 C 0722—Joan Humphrey Lefkow, Judge. 
                    __________________________ 
 
     Argued December 4, 2008—Decided December 30, 2008* 
                    __________________________ 
 
      Before BAUER, POSNER, and WILLIAMS, Circuit Judges. 
      POSNER, Circuit Judge. This class‐action suit is before us for 
the  third  time;  our  previous  opinions  are  reported  at  356  F.3d 

* This opinion is being released in typescript. A printed copy will be issued 
shortly. 
No. 07–3402                                                                                         2 


781 (7th Cir. 2004), and 450 F.3d 745 (7th Cir. 2006). The current 
appeal  like  the  previous  ones  presents  questions  concerning 
class‐action procedure. 
      The  suit  was  brought  eight  years  ago  on  behalf  of  ap‐
proximately  1.6  million  persons  whose  home  mortgages  were 
owned  by  Fleet  Mortgage  Corporation.  The  complaint  charges 
that  without  their  permission  Fleet  transmitted  information 
about  these  persons’  finances  (plus  personal  information  such 
as phone numbers), obtained from their mortgage files, to tele‐
marketing  companies  which  then,  in  conjunction  with  Fleet, 
used that information and deceptive practices to try to sell them 
financial and other services that they otherwise would not have 
been interested in. Fleet’s transmission of the information to the 
telemarketers was alleged to violate, among other laws, the fed‐
eral  Fair  Credit  Reporting  Act  and  state  consumer  protection 
statutes.  Two  plaintiff  classes  were  proposed—a  “pure”  “in‐
formation‐sharing” class of 1.4 million customers of Fleet whose 
financial information Fleet transmitted to the telemarketers but 
who did not buy anything from them, and a separate “telemar‐
keting” class composed of 190,000 customers of fleet who made 
purchases  from  the  telemarketers.  The  second  class  is  not  di‐
rectly involved in this appeal. 
      The  parties  negotiated  a  settlement,  which  the  judge  ap‐
proved  in  2002  simultaneously  with  certifying  the  classes.  But 
he  did  not  explain  why  he  thought  certification  proper;  he 
merely recited the criteria in Rule 23. The settlement gave noth‐
ing to the information‐sharing class, while barring its members 
from bringing individual suits. The treatment of that class was 
one of the grounds for our reversing, at the behest of two class 
members who had objected to the settlement and intervened in 
the  litigation,  the  district  court’s  judgment  approving  the  set‐
tlement. 
      On remand the parties negotiated a new settlement, which 
the  district  court  (a  different  judge)  approved.  This  settlement 
No. 07–3402                                                                                         3 


required Fleet to pay to public interest law firms (or other chari‐
table  groups)  concerned  with  consumer  privacy  the  $243,000 
that  Fleet  had  earned  from  its  sale  of  information  to  the  tele‐
marketers, plus any of the funds earmarked for the members of 
the telemarketing class that ended up being unclaimed, minus, 
however,  considerable  expenses.  As  far  as  the  information‐
sharing class was concerned, the basis of the district judge’s ap‐
proval of the new settlement, which again gave that class noth‐
ing,  was  that  the  value  of  the  class  members’  claim  was  zero: 
they  had  no  chance  of  obtaining  damages  if  the  case  went  to 
trial and judgment. 
      We  again  reversed  at  the  behest  of  the  objecting  class 
members,  ruling  that  the  district  judge  had  not  made  an  ade‐
quate effort to value the claims of the information‐sharing class. 
Among other  things, she had considered the consumer protec‐
tion statutes of only a few states, even though there were mem‐
bers of the information‐sharing class in every state. 
      On remand she conducted a more complete survey of state 
law and again concluded that the claims had no value. The ob‐
jecting  class  members  again  appeal,  arguing  not  only  that  the 
claims  have  value  (perhaps  in  excess  of  a  billion  dollars!)  but 
also that the objectors should have been awarded a much larger 
legal fee than the $18,750 that the judge awarded them. 
      There is no evidence that any members of the information‐
sharing class suffered any harm from Fleet’s disclosing informa‐
tion about them to telemarketers. Nineteen states plus the Dis‐
trict of Columbia, however, permit an award of statutory dam‐
ages,  ranging  from  $25  in  Massachusetts  to  $10,000  in  Kansas 
but averaging $1,046.25, for violations of their consumer protec‐
tion statutes. (These figures are based on a table in the supple‐
mental appendix to the appellees’ brief in this court, and are not 
contested  by  the  appellants.  We  exclude  two  states,  California 
and Idaho, that allow a $1,000 award of statutory damages in a 
class action only to the entire class.) 
No. 07–3402                                                                                         4 


      It  is arguable that  the  unauthorized  disclosure  of financial 
information  violated  those  statutes.  But  the  statutes  do  not 
permit the award of such damages in a class action. The objec‐
tors do not challenge the application of that limitation to a class 
action  filed  in  federal  district  court.  Yet  we  have  held  unless 
based on state substantive law such a limitation does not bind a 
federal court in a class action litigated in that court. Thorogood v. 
Sears,  Roebuck  &  Co.,  547  F.3d  742,  746  (7th  Cir.  2008).  Having 
failed to preserve the issue, the objectors cannot invoke that rul‐
ing—and anyway they haven’t tried to. 
      They do argue that even if the claims of the members of the 
information‐sharing  class  have  no  value  in  a  class  action,  they 
have  value  in  individual  actions.  A  number  of  states  do  as  we 
just  noted  authorize  statutory  damages  in  such  actions,  and 
conceivably some of the 1.4 million members of the class (not all 
of  whom  live  in  such  states,  however)  would  sue  if  not  pre‐
cluded  by  the  settlement.  That  preclusion  is  a  benefit  to  Fleet, 
and the objectors argue that Fleet should pay the class for it. But 
after eight years of litigation, the objectors are unable to identify 
a single member of the class who would sue on his own dime to 
collect the modest statutory damages available in an individual 
suit. Cf. id. at 747. 
      The objectors point out that state consumer protection laws 
to one side, the federal Fair Credit Reporting Act, 15  U.S.C. §§ 
1681  et  seq.,  authorizes  the  award  of  statutory  damages  of  not 
less than $100 or more than $1000 for a willful violation of the 
Act,  without  need  to  prove  harm.  §  1681n(a)(1)(A);  see  Safeco 
Ins. Co. v. Burr, 127 S. Ct. 2201, 2206 (2007); compare § 1681o(a). 
But  although  the  Act  was  mentioned  in  the  complaint,  the  ob‐
jectors  first  sought  to  apply  it  to  the  information‐sharing  class 
after  our  first  remand.  That  was  too  late.  United  States  v.  Hus‐
band, 312 F.3d 247, 251 (7th Cir. 2002) (a party “‘cannot use the 
accident  of  remand  as  an  opportunity  to  reopen  waived  is‐
sues’”). On the second appeal, which followed that remand, the 
No. 07–3402                                                                                         5 


parties  to  the  settlement  pointed  out  that  the  objectors  had  in‐
deed forfeited their claim under the Act. We did not discuss the 
Act in our second opinion, but implicitly excluded it from fur‐
ther consideration by stating that “on remand, the district court 
should consider and analyze the full cross‐section of potentially 
applicable state law.” 450 F.3d at 751 (emphasis added). 
      On  remand,  the  district  judge  nevertheless  discussed  (and 
rejected) the applicability of the Act to the class. She should not 
have wasted her time on the issue. United States v. Husband, su‐
pra,  312  F.3d  at  251.  The  objectors  argue  that  the  scope  of  the 
remand was ambiguous; it was not; but if the objectors thought 
it was, or, more plausibly, wanted us to reconsider the scope of 
the remand, they should have  petitioned  us for clarification or 
reconsideration, and they did not. Had they done so, the parties 
to  the  settlement  would  have  argued  forfeiture  and  lack  of 
merit,  and  we  would  have  ruled  against  the  objectors  and  cut 
off further litigation on the issue, saving the district judge time 
and the parties cost. For besides having been forfeited, the claim 
that Fleet violated the Fair Credit Reporting Act has no possible 
merit, and in fact is frivolous. 
      The  Act  regulates  “consumer  report[s]”  issued  by  “con‐
sumer  reporting  agenc[ies].”  15  U.S.C.  §  1681a(d)(1).  A  con‐
sumer  reporting  agency,  so  far  as  pertains  to  this  case,  is  “any 
person  which…regularly  engages  in  whole  or  in  part  in  the 
practice  of  assembling  or  evaluating  consumer  credit  informa‐
tion or other information on consumers for the purpose of fur‐
nishing consumer reports to third parties.” § 1681a(f). Fleet does 
not regularly engage in such practices; it is not a consumer re‐
porting  agency—it  is  a  bank.  Frederick  v.  Marquette  National 
Bank,  911  F.2d  1,  2  (7th  Cir.  1990).  “Consumer  reporting  agen‐
cies  naturally  depend  on  suppliers  of  credit  to  furnish  them 
with  credit  information.  It  is  the  consumer  reporting  agency 
that  is  charged  with  assuring  the  accuracy,  confidentiality  and 
proper  dissemination  of  this  information,  however.  The  [Fair 
No. 07–3402                                                                                         6 


Credit  Reporting  Act]  does  not  impose  obligations  upon  a 
creditor  who  merely  passes  along  information  concerning  par‐
ticular debts owed to it.” DiGianni v. Stern’s, 26 F.3d 346, 349 (2d 
Cir. 1994). 
      Furthermore, “a creditor who merely passes along informa‐
tion concerning particular debts owed to it” is not a purveyor of 
“consumer  reports.”  For  excluded  from  the  definition  of  “con‐
sumer  report”  is  a  “report  containing  information  solely  as  to 
transactions or experiences between the consumer and the per‐
son making the report.” § 1681a(d)(2)(A)(i). What Fleet sold the 
telemarketers  was  “information  solely  as  to  transac‐
tions…between  the  consumer  [the  Fleet  mortgagor]  and  the 
person making the report [Fleet].” See DiGianni v. Stern’s, supra, 
26 F.3d  at  349; Smith v. First National  Bank,  837 F.2d  1575,  1578 
(11th Cir. 1988) (per curiam). 
      So  the  claims  of  the  information‐sharing  class  are  indeed 
worthless,  and  if  so  even  $243,000  might  seem  excessive  com‐
pensation—and  the  amount  will  grow  if  not  all  the  settlement 
money allocated to the telemarketing class is claimed by mem‐
bers of the class—and maybe therefore those claims ought sim‐
ply to be dismissed. But even if the settlement is merely a nui‐
sance  settlement,  such  settlements  are  permitted;  defendants 
can  be  trusted  to  make  such  settlements  only  if  it  is  their  best 
interest to do so. 
      We are disheartened that the litigation by the information‐
sharing class has been allowed to drag on for eight years, when 
it  had  no  merit—and  that  as  a  matter  of  law,  without  need  to 
take evidence. It is an example of the typical pathology of class 
action litigation, which is riven with conflicts of interest, as we 
discussed  recently  in  Thorogood  v.  Sears,  Roebuck  &  Co.,  supra, 
547 F.3d at 744–46. The lawyers for the class could not concede 
the  utter  worthlessness  of  their  claim  because  they  wanted  an 
award of attorneys’ fees. The lawyers for Fleet were reluctant to 
argue  the  utter  worthlessness  of  the  claim  because  they  were 
No. 07–3402                                                                                         7 


able  to  negotiate  a  settlement  that  cost  their  client  virtually 
nothing—provided they did not take such a strong stand that it 
jeopardized  the  class  lawyers’  shot  at  a  generous  award  of  at‐
torneys’ fees, and hence the settlement. And the objectors were 
motivated  to  exaggerate  the  value  of  the  claim  of  the  informa‐
tion‐sharing  class  so  that  they  could  get  a  generous  award  of 
attorneys’ fees. At the very outset of the case, before certifying 
the  class,  the  district  court  should  have  required  the  parties  to 
present the belatedly presented survey of the consumer protec‐
tion  laws  of  the  50  states,  plus  argument  concerning  the  scope 
of the Fair Credit Reporting Act, to demonstrate the existence of 
a colorable claim. 
      With  what  can  only  be  described  as  chutzpah,  defined  by 
Leo  Rosten  as  “gall,  brazen  nerve,  effrontery,  incredible  ‘guts,’ 
presumption  plus  arrogance  such  as  no  other  word  and  no 
other language can do justice to,” the objectors ask us to substi‐
tute them for the lawyers for the information‐sharing class and 
award  them  the  entire  $750,000  in  attorneys’  fees  that  the  dis‐
trict judge awarded those lawyers; in other words, the objectors 
are  asking  us  for  40  times  the  $18,750  attorneys’  fee  that  she 
awarded them. The request is preposterous. 
      It  is  true  that  they  twice  prevailed  on  appeal  and  that  the 
sequel to the first appeal was a genuine improvement in the set‐
tlement  with  respect  to  the  telemarketing  class.  But  the  sequel 
to the second was only a very slight improvement in the settle‐
ment  with  respect  to  the  information‐sharing  class;  and  it  was 
an  improvement  less  because  the  $243,000  went  to  charity, 
rather  than  to  the  other  class,  than  because  that  figure  may 
grow  (though  only  to  a  maximum  of  $804,000,  because  of  the 
expenses we mentioned) The benefit to the information‐sharing 
class would still be meager no matter how much money went to 
a  public  interest  law  firm  or  a charity  rather  than  to  the  mem‐
bers of the class. 
No. 07–3402                                                                                         8 


      As  important  to  a  proper  evaluation  of  the  objectors’  con‐
tribution  is  the  meagerness  of  the  relief  that  they  obtained  by 
extending  the  litigation  by  several  years  is  their  lack  of  con‐
structive  activity  in  the  district  court.  They  did  not  propose 
terms  of  settlement  or  otherwise  participate  constructively  in 
the  litigation  other  than  to  appeal.  A  proper  attorneys’  fee 
award is based on success obtained and expense (including op‐
portunity  cost  of  time)  incurred.  See,  e.g.,  Farrar  v.  Hobby,  506 
U.S. 103, 114–15 (1992); Hensley v. Eckerhart, 461 U.S. 424, 435–37 
(1983); Cole v. Wodziak, 169 F.3d 486, 487–88 (7th Cir. 1999). The 
success obtained by the objectors was meager, as we have said, 
and the cost incurred—unknown. The fee applications that they 
submitted to the district court were barren of the detail required 
for an assessment of that cost. Moreover, the district judge ini‐
tially determined their fee to be $37,500, which she later cut in 
half as a sanction for their irresponsible litigation tactics (paral‐
leled  in  this  court  by  the  many  inaccurate  and  misleading 
statements  in  their  briefs  and  post‐argument  submission)  that 
exasperated a very patient district judge. 
    We are mindful that “it is desirable to have as broad a range 
of  participants  in  the  [class  action]  fairness  hearing  as  possible 
because  of  the  risk  of  collusion  over  attorneysʹ  fees  and  the 
terms  of  settlement  generally,”  and  that  “this  participation  is 
encouraged by permitting lawyers who contribute materially to 
the  proceeding  to  obtain  a  fee.”  Reynolds  v.  Beneficial  National 
Bank, 288 F.3d 277, 288 (7th Cir. 2002). But “the principles of res‐
titution that authorize such a result also require…that the objec‐
tors  produce  an  improvement  in  the  settlement  worth  more 
than the fee they are seeking; otherwise they have rendered no 
benefit  to  the  class.”  Id.  The  improvement  that  the  objectors 
produced  in  this  case,  minus  the  detriment  caused  by  their 
courtroom antics, barely justified the modest fee that the judge 
awarded them. 
    This case is finito. 
No. 07–3402                                                                                         9 


                                                                                     AFFIRMED.